DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed December 10, 2020.
Claims 12, 17 and 18 have been amended.  Claims 1-26 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive.

Applicant argues Hegdal does not disclose “retrieving disk specifications required to deploy the virtual machine from the blueprint.”  Examiner disagrees.  Paragraph [0048] of Hegdal discloses VM placement engine 310 receives a request to select, for a plurality or batch of VMs, one or more candidate datastores 316.  Paragraph [0050] of Hegdal discloses the request identifies the resource requirements of the plurality of VMs.  Paragraph [0045] of Hegdal discloses Resource information 412 includes, but is not limited to, compatibility information, hardware versions, processor type and speed, memory configuration, disk space, memory capacity (e.g., random access memory), or other information describing hosts 314 and/or datastores 316.   Accordingly, Hegdal discloses the request (blueprint) contains the resource requirements including disk space (disk specifications) that are needed to fulfil the request.

Applicant argues Hegdal does not disclose “determining candidate storage entities that support the retrieved disk specifications.”  Examiner disagrees.  Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Accordingly, Hegdal discloses selecting one or more candidate datastore (determining candidate storage entities) by comparing the resource requirements (support the retrieved disk specifications).

Applicant argues Hegdal does not disclose “determining a host computing system that has connectivity to the candidate storage entities.”  Examiner disagrees.  Paragraph [0048] of Hegdal discloses selecting candidate datastores 316 accessible to the identified host(s) 314.  Accordingly, Hegdal discloses only considering datastore and hosts that are accessible to each other (has connectivity).

Applicant requests the references supporting the Official Notice.  
storage-entity type - Paragraph [0261] of US Pub. No. 2020/0042392 discloses the parameters 2906 may specify a type of media required for the storage volume (e.g., hard disk drive (HDD) or solid state drive (SSD).
a data-reading rate, a data-writing rate, an access latency - Paragraph [0023] of 
an access failure rate, a failure frequency - Column 1 lines 20-35 of US Pat. No. 9100343 disclose storage administrators configure storage arrays to meet predefined customer availability and performance requirements. Generally, availability can include ability to survive failures, time to recover from failures, and mean time to failure, and performance may include bandwidth, response time, and I/O rate
support for data encryption, and a data persistency - Column 7 lines 50-65 of US Pat. No. 10/353619 disclose policy module 108 may identify a list of storage lifecycle rules relating to retention requirements, replication requirements, compression requirements, encryption requirements, storage location requirements, etc.

Claim Rejections - 35 USC § 112
In view of applicant’s amendments the pending claim rejections under 35 USC § 112 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2013/0297964 to Hegdal et al. (hereinafter “Hegdal”).

As to Claim 1, Hegdal discloses a method comprising: 
receiving a blueprint to deploy a virtual machine in a cloud computing environment (Paragraph [0048] of Hegdal discloses VM placement engine 310 receives a request to select, for a plurality or batch of VMs, one or more candidate datastores); 
retrieving disk specifications required to deploy the virtual machine from the blueprint (Paragraph [0050] of Hegdal discloses VM placement engine 310 determines the resource requirements for the plurality of VMs. Exemplary resource requirements include hardware version information, memory requirements, processor resources, storage requirements, network configuration requirements, and other VM configuration requirements); 
determining candidate storage entities that support the retrieved disk specifications (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Paragraph [0045] of Hegdal discloses Resource information 412 includes, but is not limited to, compatibility information, hardware versions, processor type and speed, memory configuration, disk space, memory capacity (e.g., random access memory), or other information describing hosts 314 and/or datastores 316); 
determining a host computing system that has connectivity to the candidate storage entities (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores 316 (and, optionally, one or more hosts)); and
recommending the determined host computing system to deploy the virtual machine (Paragraph [0053] of Hegdal discloses the selected hosts/datastores represent recommendations from VM placement engine 310 for creating the VMs. One or more of the recommendations may be presented to administrator 402 for confirmation). 

As to Claim 2, Hegdal discloses the method of claim 1, further comprising: deploying the virtual machine on the host computing system in accordance with the recommendation (Paragraph [0054] of Hegdal discloses VM placement engine 310 begins deployment operations for the plurality of VMs). 

As to Claim 3, Hegdal discloses the method of claim 1, wherein determining the candidate storage entities that support the retrieved disk specifications comprises: 
retrieving storage profiles associated with a plurality of storage entities from a storage-profile repository (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration.  Paragraph [0045] of Hegdal); 
matching the retrieved disk specifications with the retrieved storage profiles (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, ; and 
determining the candidate storage entities that support the retrieved disk specifications from the plurality of storage entities based on the matching (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 4, Hegdal discloses the method of claim 3, wherein matching the retrieved disk specifications with the retrieved storage profiles comprises: matching predefined tags associated with the retrieved disk specifications with the retrieved storage profiles associated with the plurality of storage entities (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 5, Hegdal discloses the method of claim 1, further comprising: determining a processor resource availability and a memory resource availability of host computing systems in the cloud computing environment (Paragraph [0045] of Hegdal discloses Resource information 412 includes, but is not limited to, compatibility information, ; 
determining network connectivity between the host computing systems and the plurality of storage entities in the cloud computing environment (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration); and 
determining a storage resource availability of the candidate storage entities (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration), wherein determining the host computing system that has connectivity to the candidate storage entities comprises: 
determining the host computing system that has connectivity to the candidate storage entities with available storage, and having available processor and memory resources to deploy the virtual machine (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 6, Hegdal discloses the method of claim 1, wherein determining the host computing system that has connectivity to the candidate storage entities comprises: mapping each disk specification in the blueprint to at least one candidate storage entity (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration); and 
determining the host computing system that has connectivity to each of the mapped candidate storage entities (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 7, Hegdal discloses the method of claim 1, further comprising: determining a virtual disk in the cloud computing environment that needs to be attached to the virtual machine using the blueprint (Paragraph [0034] of Hegdal discloses that enables host computing device 100 to communicate with one or more of datastores 316, which store virtual disk images); 
determining a storage entity associated with the virtual disk (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be ; and 
determining the host computing system that has connectivity to the candidate storage entities and the storage entity associated with the virtual disk (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration).  

As to Claim 8, Hegdal discloses the method of claim 1, wherein the candidate storage entities are selected from a group consisting of datastores, datastores that are associated with datastore clusters, and datastores that are compatible with storage policies (Paragraph [0048] of Hegdal discloses VM placement engine 310 receives a request to select, for a plurality or batch of VMs, one or more candidate datastores.  The request identifies a datacenter, cluster, or folder to contain the plurality of VMs to be created.  Paragraph [0036] of Hegdal discloses Hypervisor 210 may manage according to policies). 

As to Claim 9, Hegdal discloses the method of claim 8, wherein determining the candidate storage entities that support the retrieved disk specifications comprises: 
for each storage entity: when a storage entity that supports a retrieved disk specification is a datastore, determining the datastore as a candidate storage entity (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration); 
when the storage entity that supports the retrieved disk specification is associated with a storage policy, querying the storage policy to obtain a datastore or a datastore cluster and determining the obtained datastore associated with the storage policy as the candidate storage entity (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration. Paragraph [0048] of Hegdal discloses VM placement engine 310 receives a request to select, for a plurality or batch of VMs, one or more candidate datastores.  The request identifies a datacenter, cluster, or folder to contain the plurality of VMs to be created.  Paragraph [0036] of Hegdal discloses Hypervisor 210 may manage according to policies); and 
when the storage entity that supports the retrieved disk specification is associated with the datastore cluster, querying the datastore cluster to obtain a datastore and determining the obtained datastore associated with the datastore cluster as the candidate storage entity (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource . 

As to Claim 10, Hegdal discloses the method of claim 1, wherein the blueprint comprises specifications of compute resources, network resources, and storage resources, and wherein the specifications of the storage resources comprise a plurality of virtual disks with various disk specifications (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 12, Hegdal discloses a management node comprising: 
a storage-profile repository to store a plurality of storage profiles associated with a plurality of storage entities in a cloud computing environment (Paragraph [0045] of Hegdal discloses an inventory 410 of hosts 314 and datastores 316. Inventory 410 may represent a topology of hosts 314 and datastores 316 accessible to computing device 404 for performing ;
a processor; memory couples to the processor, wherein the memory includes: 
a storage entity determination unit communicatively coupled to the storage-profile repository (Paragraph [0051] of Hegdal discloses VM placement engine 310 accesses inventory 410 stored in memory area 408 to identify candidate datastores), the storage entity determination unit to: 
receive a blueprint to deploy a virtual machine in the cloud computing environment (Paragraph [0048] of Hegdal discloses VM placement engine 310 receives a request to select, for a plurality or batch of VMs, one or more candidate datastores); 
retrieve disk specifications required to deploy the virtual machine from the blueprint (Paragraph [0050] of Hegdal discloses VM placement engine 310 determines the resource requirements for the plurality of VMs. Exemplary resource requirements include hardware version information, memory requirements, processor resources, storage requirements, network configuration requirements, and other VM configuration requirements); and 
determine candidate storage entities that support the retrieved disk specifications using the storage profiles (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or ; 
a host determination unit to determine a host computing system that has connectivity to the candidate storage entities (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores 316 (and, optionally, one or more hosts)); and 
a deployment unit in communication with the host determination unit to deploy the virtual machine on the host computing system (Paragraph [0054] of Hegdal discloses VM placement engine 310 begins deployment operations for the plurality of VMs). 

As to Claim 13, Hegdal discloses the management node of claim 12, wherein the storage entity determination unit is to: 
retrieve the storage profiles associated with the plurality of storage entities from the storage-profile repository (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration.  Paragraph [0045] of Hegdal); 
match the retrieved disk specifications with the retrieved storage profiles (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a ; and 
determine the candidate storage entities that support the retrieved disk specifications from the plurality of storage entities based on the matching (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 14, Hegdal discloses the management node of claim 13, wherein the storage entity determination unit is to: match predefined tags associated with the retrieved disk specifications with the retrieved storage profiles associated with the plurality of storage entities (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 15, Hegdal discloses the management node of claim 12, wherein the host determination unit is to: map each disk specification in the blueprint to at least one candidate storage entity (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to ; and 
determine the host computing system that has connectivity to each of the mapped candidate storage entities (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 16, Hegdal discloses the management node of claim 12, wherein the storage entity determination unit is to: determine a virtual disk in the cloud computing environment that needs to be attached to the virtual machine using the blueprint (Paragraph [0034] of Hegdal discloses that enables host computing device 100 to communicate with one or more of datastores 316, which store virtual disk images); and 
determine a storage entity associated with the virtual disk (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration), and wherein the host determination unit is to: 
determine the host computing system that has connectivity to the candidate storage entities and the storage entity associated with the virtual disk (Paragraph [0052] of Hegdal discloses . 

As to Claim 17, Hegdal discloses the management node of claim 12, wherein the memory further comprises: an application-blueprint-generation unit to generate the blueprint with specifications of compute resources, network resources, and storage resources, wherein the specifications of the storage resources comprise a plurality of virtual disks with various disk specifications (Paragraph [0050] of Hegdal discloses determines the resource requirements for the plurality of VMs. Exemplary resource requirements include hardware version information, memory requirements, processor resources, storage requirements, network configuration requirements, and other VM configuration requirements. In some embodiments, the request identifies a source VM from which the plurality of VMs are to be created. In such embodiments, VM placement engine 310 determines the resource requirements by scanning or otherwise analyzing the source VM to identify the resource requirements associated with the source VM). 

As to Claim 18, Hegdal discloses the management node of claim 12, wherein the memory further comprises: a compute processing unit to determine a processor resource availability and a memory resource availability of host computing systems in the cloud computing environment (Paragraph [0045] of Hegdal discloses Resource information 412 includes, but is not limited to, compatibility information, hardware versions, processor type and ; and 
a network processing unit to determine network connectivity between the host computing systems and the plurality of storage entities in the cloud computing environment (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration), wherein the host determination unit is communicatively coupled to the compute processing unit, the network processing unit, and the storage entity determination unit to determine the host computing system that has connectivity to the candidate storage entities with available storage, and having available processor and memory resources to deploy the virtual machine (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 19, Hegdal discloses the management node of claim 12, wherein the candidate storage entities are selected from a group consisting of datastores, datastores that are associated with datastore clusters, and datastores that are compatible with storage policies (Paragraph [0048] of Hegdal discloses VM placement engine 310 receives a request to select, for a plurality or batch of VMs, one or more candidate datastores.  The request identifies a . 

As to Claim 20, Hegdal discloses a non-transitory machine-readable storage medium encoded with instructions that, when executed by a server in a cloud computing environment, cause the server to: 
receive a blueprint to deploy a virtual machine in the cloud computing environment (Paragraph [0048] of Hegdal discloses VM placement engine 310 receives a request to select, for a plurality or batch of VMs, one or more candidate datastores); 
retrieve disk specifications required to deploy the virtual machine from the blueprint (Paragraph [0050] of Hegdal discloses VM placement engine 310 determines the resource requirements for the plurality of VMs. Exemplary resource requirements include hardware version information, memory requirements, processor resources, storage requirements, network configuration requirements, and other VM configuration requirements); 
determine candidate storage entities that support the retrieved disk specifications (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Paragraph [0045] of Hegdal discloses Resource information 412 includes, but is not limited to, compatibility information, hardware versions, processor type and speed, memory configuration, disk space, memory capacity (e.g., random access memory), or other information describing hosts 314 and/or datastores 316); 
determine a host computing system that has connectivity to the candidate storage entities (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource ; and 
recommend the determined host computing system to deploy the virtual machine (Paragraph [0053] of Hegdal discloses the selected hosts/datastores represent recommendations from VM placement engine 310 for creating the VMs. One or more of the recommendations may be presented to administrator 402 for confirmation). 

As to Claim 21, Hegdal discloses the non-transitory machine-readable storage medium of claim 20, further comprising instructions to: deploy the virtual machine on the determined host computing system in accordance with the recommendation (Paragraph [0054] of Hegdal discloses VM placement engine 310 begins deployment operations for the plurality of VMs). 

As to Claim 22, Hegdal discloses the non-transitory machine-readable storage medium of claim 20, wherein instructions to determine the candidate storage entities that support the retrieved disk specifications comprise instructions to: retrieve storage profiles associated with a plurality of storage entities from a storage-profile repository (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration.  Paragraph [0045] of Hegdal); 
match the retrieved disk specifications with the retrieved storage profiles (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration); and 
determine the candidate storage entities that support the retrieved disk specifications from the plurality of storage entities based on the matching (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 23, Hegdal discloses the non-transitory machine-readable storage medium of claim 22, wherein instructions to match the retrieved disk specifications with the retrieved storage profiles comprise instructions to: match predefined tags associated with the retrieved disk specifications with the retrieved storage profiles associated with the plurality of storage entities (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 24, Hegdal discloses the non-transitory machine-readable storage medium of claim 20, wherein instructions to determine the host computing system that has connectivity to the candidate storage entities comprise instructions to: map each disk specification in the blueprint to at least one candidate storage entity (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration); and 
determine the host computing system that has connectivity to each of the mapped candidate storage entities (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration). 

As to Claim 25, Hegdal discloses the non-transitory machine-readable storage medium of claim 20, wherein the candidate storage entities are selected from a group consisting of datastores, datastores that are associated with datastore clusters, and datastores that are compatible with storage policies (Paragraph [0048] of Hegdal discloses VM placement engine 310 receives a request to select, for a plurality or batch of VMs, one or more candidate datastores.  The request identifies a datacenter, cluster, or folder to contain the . 

As to Claim 26, Hegdal discloses the non-transitory machine-readable storage medium of claim 25, wherein instructions to determine the candidate storage entities that support the retrieved disk specifications comprise instructions to: for each storage entity: when a storage entity that supports a retrieved disk specification is a datastore, determine the datastore as a candidate storage entity (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration); 
when the storage entity that supports the retrieved disk specification is associated with a storage policy, query the storage policy to obtain a datastore or a datastore cluster and determine the obtained datastore associated with the storage policy as the candidate storage entity (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration.  Paragraph [0048] of Hegdal discloses VM placement engine 310 receives a request to select, for a plurality or batch of VMs, one or more candidate datastores.  The request identifies a datacenter, cluster, or folder to contain the ; and 
when the storage entity that supports the retrieved disk specification is associated with the datastore cluster, query the datastore cluster to obtain a datastore and determine the obtained datastore associated with the datastore cluster as the candidate storage entity (Paragraph [0052] of Hegdal discloses VM placement engine 310 compares the resource requirements of the VMs to be created with the available resources to select one or more candidate datastores.  Such a comparison includes, for example, searching for compatible or matching hardware versions, memory usage, host compatibility, datastore compatibility, input/output load, and/or network configuration.  Paragraph [0048] of Hegdal discloses VM placement engine 310 receives a request to select, for a plurality or batch of VMs, one or more candidate datastores.  The request identifies a datacenter, cluster, or folder to contain the plurality of VMs to be created.  Paragraph [0036] of Hegdal discloses Hypervisor 210 may manage according to policies).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hegdal and further in view of Official Notice.

As to Claim 11, Hegdal discloses the method of claim 1, wherein each of the disk specifications is selected from a group consisting of a [storage-entity type], a storage-entity capacity, [a data-reading rate, a data-writing rate, an access latency, an access failure rate, a failure frequency, support for data encryption, and a data persistency] (Paragraph [0045] of Hegdal discloses Resource information 412 includes, but is not limited to, compatibility . 
Hegdal does not explicitly disclose storage-entity type a data-reading rate, a data-writing rate, an access latency, an access failure rate, a failure frequency, support for data encryption, and a data persistency.
However, Official Notice is taken that the various specifications are known criteria to be used when identifying candidates for virtual machines.  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the datastore selecting system as disclosed by Hegdal with considering such criteria.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Hegdal discloses considering various criteria to match datastores and it would be obvious to use any well-known criteria to perform the matching.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.